Citation Nr: 0019604	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a fungus condition.  

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1941 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in 
August 1994 which denied the claimed benefits.  

In February 1998, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection for a fungus condition was denied by a 
rating decision in August 1975.  Although the veteran 
initiated an appeal of that determination, he did not perfect 
his appeal.  

2.  Evidence added to the record since August 1975 regarding 
the issue relating to service connection for a fungus 
condition is merely cumulative of the evidence that was 
previously of record.  

3.  There is no medical evidence that the veteran had 
hypertension during service, or within one year after his 
separation from service, or even that he now has 
hypertension.  The claim is not plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1975 rating decision, 
which denied service connection for a fungus condition is not 
new and the claim is not reopened; the August 1975 rating 
action is final.  38 U.S.C.A. §§  5108, 7105 (West 1991); 
38 C.F.R. §§  3.104(a), 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records are presumed to have 
been destroyed in the fire at the National Personnel Records 
Center in 1973.  Multiple attempts to reconstruct those 
records and to search alternate sources for records of the 
veteran's medical treatment during service, including a 
recent search for morning reports and records of hospital 
treatment during service, have yielded negative results.  

In March 1975, the veteran filed a claim for service 
connection for a fungus condition, indicating he had been 
treated for that disorder on Canton Island during service.  
He submitted no medical evidence in conjunction with his 
claim and did not refer to sources of any treatment he had 
received for the disorder since his separation from service.  

A rating decision in August 1975 denied service connection 
for a fungus condition on the basis that there was no 
evidence of treatment or diagnosis of a fungus condition in 
service.  The veteran filed a notice of disagreement with 
that determination in June 1976 and the RO furnished him with 
a statement of the case in August 1976.  

No further communication was received from the veteran until 
July 1993, when he wrote the RO stating that he had been 
treated at the Mt. Alto VA Medical Center for hypertension 
and for a fungus which he contracted in the South Pacific.  
He requested that the RO obtain the records of that 
treatment.  

The veteran submitted statements from two fellow servicemen, 
dated in January 1989 and October 1991, wherein the authors 
indicated that they has witnessed the veteran "fall out" 
during a meeting in December 1941.  

In February 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, DC.  
He stated that he was given medication for hypertension 
before, during, and after service and for a fungal infection, 
including at the Mt. Alto VA Medical Center in 1946-47.  He 
recalled falling out during a meeting on December 8, 1941.  

Although records were initially requested from Palo Alto VA 
Medical Center, following the Board's April 1998 Remand the 
RO requested treatment records from Mt. Alto Medical Center 
in Washington, DC (now defunct).  No treatment records for 
the veteran were located from either institution.  

The RO wrote to the veteran in August 1999 informing him that 
his service medical records had not been found and advising 
him of alternative evidence that might be helpful in 
establishing his claim.  No further communication was 
received from the veteran.  

In February 2000, the RO issued a (supplemental) statement of 
the case which again found that no new and material evidence 
had been presented to reopen the veteran's claim and which 
again denied service connection for hypertension.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Fungus condition

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Initially, the Board notes that the veteran's representative 
has contended that the case should be Remanded because the RO 
improperly considered the veteran's fungus condition claim 
under the standards set forth by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Those standards were 
rejected by the United States Court of Appeals of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
However, the Board would point out that, although the RO did 
apply the Colvin standards in the August 1994 rating decision 
in determining whether the veteran's claim was reopened, the 
February 2000 supplemental statement of the case properly 
considered all of the evidence submitted in conjunction with 
the veteran's application to reopen his claim solely under 
the provisions of 38 C.F.R. § 3.156, rather than the Colvin 
standards.  Thus, any error committed by the RO in August 
1994 in this regard was cured by the February 2000 
supplemental statement of the case.  No Remand is required 
for this reason.  

The Court has held that in cases where a veteran's service 
medical records are unavailable through no fault of his own, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The benefit of the doubt doctrine is not applicable in 
determining whether new and material evidence has been 
presented to reopen a claim Annoni v. Brown, 5 Vet. App. 463 
(1993), and there is no duty to assist a veteran in 
developing evidence in conjunction with his claim at this 
stage.  Winters v. West, 12 Vet. App. 203 (1999).  
Nevertheless, because his service medical records are not 
available, the Board requested an additional search for 
records of the veteran's medical treatment during service.  
Unfortunately, that search did not yield any records.  
Further, the Board requested records of the veteran's VA 
treatment immediately after his separation from service.  
That search also was fruitless.  

Because the veteran did not file a timely substantive appeal 
following the August 1975 rating decision, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  

The only evidence that has been added to the record since 
that rating decision regarding a fungus condition consists of 
the veteran's statements and hearing testimony.  There is no 
medical evidence of record whatsoever concerning a fungus 
condition.  

The 1975 rating decision denied service connection on the 
basis that there was no evidence of a diagnosis of or 
treatment for a fungus condition during service.  While the 
veteran is competent to state that he was treated for a 
fungus condition during service, there was no medical 
evidence in 1975 that such a condition was present during 
service or at any time since his separation from service.  In 
fact, there was no medical evidence that the veteran had a 
fungus condition even in 1975.  

The evidence that has been added to the record since August 
1975 shows nothing more.  The veteran's recent statements and 
hearing testimony to the effect that he was treated for a 
fungus condition during service are duplicative of the 
evidence that was considered in 1975 and therefore are merely 
cumulative.  There is no medical evidence that he had a 
fungus condition during service or that he in fact now has a 
fungus condition.  Accordingly, the Board finds that the 
evidence that has been added to the record since August 1975 
is not new.  Since the evidence is not new, it cannot be new 
and material.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999) (where the Board determines that newly presented 
evidence is cumulative of previously considered evidence and 
thus is not "new" for purposes of reopening a claim, that 
should end the Board's analysis of whether the evidence is 
"new and material").    

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a fungus condition.  

Hypertension 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Despite the fact that no medical records of the veteran's 
treatment or examination during service are available, 
through no fault of his own, and notwithstanding his hearing 
testimony, the fact remains that there is no medical evidence 
that the veteran had hypertension during service or within 
one year after his separation from service, or that he has 
hypertension even now.  His own contentions and hearing 
testimony in that regard, as well as the statements by fellow 
servicemen, do not constitute competent evidence of a medical 
diagnosis.  Espiritu.  He has submitted no medical evidence 
whatsoever to support his claim.  In the absence of such 
medical evidence, none of the Epps criteria for a well 
grounded claim are met.  Lacking a well grounded claim, the 
veteran's appeal must be denied.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a fungus condition is not 
reopened; the appeal is denied.  

The claim for service connection for hypertension is denied 
as it is not well grounded.  

		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

